Citation Nr: 1103823	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-40 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and impulse control disorder.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 
1977 to  
May 1981, and February 1982 to September 1983.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to testify before a Member of the Board 
in a hearing at the Nashville RO in November 2010.  Because the 
Veteran did not report to the hearing, the hearing request is 
considered withdrawn, and the Board will proceed with its 
adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); 
accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  The Veteran was treated for and diagnosed with mixed 
personality disorder in service. 

2.  There is no evidence of a superimposed injury in service or 
evidence of permanent worsening of the Veteran's personality 
disorder in service.

3.  Symptoms of a psychiatric disorder have not been continuous 
since service separation. 

4.  The post-service symptoms diagnosed as cocaine dependence, 
alcohol dependence, and symptoms of depression are not related to 
service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder 
have not been met.   
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.9 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely March 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination with respect to this claim.  However, the 
Board finds that a VA examination is not necessary in order to 
decide this claim.  VA must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records do not reflect a 
diagnosis of a psychiatric disorder, but rather, a personality 
disorder for which there is no credible or competent evidence of 
psychological injury or disease in service (other than 
personality disorder), or aggravation of personality disorder in 
service, or of a psychiatric disorder superimposed over the 
personality disorder.  For the reasons explained in this 
decision, the Board finds that there is otherwise no credible 
evidence of any in-service psychiatric disease or injury, and 
there is no evidence of other event during service.  Because 
there is no in-service injury or disease to which competent 
medical opinion could relate a current psychiatric disability, 
there is no reasonable possibility that a VA examination or 
opinion could aid in substantiating the current claim for service 
connection for a right wrist injury.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide 
assistance to a claimant . . . if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance 
where there is "no reasonable possibility that further 
assistance would substantiate the claim").  

In addition, the competent evidence of record shows post-service 
onset of other, diagnosed psychiatric disorders that are 
unrelated to service or personality disorder.  For these reasons, 
the Board also finds that the competent medical evidence that is 
of record is adequate to make a decision on this claim.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post 
service VA and private treatment records, and the Veteran's 
statements.  For these reasons, the Board finds that VA has 
fulfilled the duties to notify and assist the Veteran.

Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   
38 C.F.R. § 3.303(d).

Personality disorders are considered congenital or developmental 
defects and, therefore, generally are not diseases or injuries 
for the purposes of service connection. 38 C.F.R. § 3.303(c), 4.9 
(2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, if a disease or injury is superimposed over the 
congenital or developmental defect during service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.  

The Veteran contends that he has a current psychiatric disorder 
which originated in service and has continued since that time.  
In the October 2009 VA Form 9, the Veteran wrote that he suffered 
from multiple mental and psychiatric disorders in service, and 
that he is taking medication for depression.  

After a review of the evidence, the Board finds that the evidence 
shows no diagnosis of a psychiatric disorder in service, but 
rather, a personality disorder for which there is no credible or 
competent evidence of aggravation in service, or evidence of 
psychological injury in service, or of a current psychiatric 
disorder superimposed over the personality disorder.  The Veteran 
was diagnosed with mixed personality disorder in service.  The 
Veteran's service records indicate that in October 1978 he 
received non-judicial punishment (NJP) for disrespect shown to a 
superior commissioned officer.  In September 1979, the Veteran 
received NJP for unlawful use of marijuana.  In December 1979, he 
received NJP for unlawful use of marijuana.  In March 1983, the 
Veteran was apprehended with marijuana in his possession.  

The Veteran was referred for psychiatric evaluation during 
service in March 1983.  In an April 1983 psychological 
examination, the service examiner reported that the Veteran 
appeared to be a psychologically distressed individual who 
overstated or exaggerated his symptoms in an apparent cry for 
help.  The Veteran denied any suicidal or homicidal thoughts and 
denied any feelings of hopelessness or depression.  The service 
examiner reported a questionable history of auditory 
hallucinations and illusions that the Veteran related to his 
prior experience with LSD.  The diagnosis was chronic moderate 
mixed personality disorder, which had been treated and unchanged, 
and was manifested by a long-term history of symptoms to include 
prior history of alcohol and multiple drug abuse, chronic 
feelings of suspiciousness and anger towards others, and history 
of multiple disciplinary actions for various violent and illegal 
actions.  The service examiner recommended that the Veteran be 
administratively separated from military service because of the 
personality disorder.  In a May 1983 memorandum, the Veteran was 
recommended for separation due to the convenience of the 
government as evidenced by personality disorder.

The Veteran was separated from service due to a diagnosis of 
mixed personality disorder.  Personality disorders generally are 
not diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9.  In addition, in this case, there is 
no competent evidence of record showing that a superimposed 
injury in service aggravated the Veteran's personality disorder.  
See VAOPGCPREC 82-90.  The Veteran's service treatment records do 
not reflect a diagnosis of a psychiatric disorder, but rather, a 
personality disorder for which there is no credible or competent 
evidence of psychological injury or disease in service (other 
than personality disorder), or aggravation of personality 
disorder in service, or of a psychiatric disorder superimposed 
over the personality disorder.    

The Board next finds that the weight of the evidence demonstrates 
that symptoms of a psychiatric disorder have not been continuous 
since service separation in September 1983.  The evidence shows 
that the Veteran's current psychiatric disorder first manifested 
many years after service in 1994, notably over eleven years after 
service discharge, when he was seen for help with cocaine 
addiction.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In August 1994, on private examination, the Veteran 
reported a history of marijuana and cocaine use.  The Veteran 
reported he began using cocaine in 1993, which was about 10 years 
after service separation in 1983.  The Veteran reported that he 
decided to seek help for his drug/alcohol dependency, stating 
that, because of his addictive personality, he had become someone 
which he had always hated and detested in others.  In August 
1994, the Veteran was diagnosed with cocaine dependence.  

The Veteran received VA treatment from February 2008 to October 
2008 for drug and alcohol addiction.  A February 2008 VA 
"Psychiatric Attending Note" reported the Veteran increased his 
alcohol use and responded with depression when the his wife left 
him in 1988.  The Veteran was diagnosed with cocaine dependence, 
alcohol dependence, and rule-out depression.  

As the statements regarding onset of post-service drug abuse and 
addiction that began years after service separation that were 
made to private physicians in August 1994 and VA physicians in 
February 2008 were made during the course of treatment, they are 
afforded greater probative weight than those statements made in 
conjunction with the Veteran's February 2008 claim for disability 
compensation benefits provided by the Veteran during which the 
Veteran contends that his symptoms either began in service or 
were aggravated during service.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate; statements made to 
physicians for the purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  

There is additionally no competent evidence of a relationship 
between the Veteran's current psychiatric disorders and his 
military service.  The Board finds that the lay and medical 
evidence of record reflects that the Veteran's current 
psychiatric disorders had post-service onset and are not related 
to the Veteran's active service.  For these reasons, the Board 
finds that the lay and medical evidence that is of record weighs 
against the claim for service connection for a psychiatric 
disorder, and outweighs the Veteran's more recent contentions 
regarding an in-service psychiatric disorder and post-service 
psychiatric symptoms.

The Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for a psychiatric 
disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and impulse control disorder, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


